Name: Commission Regulation (EEC) No 2447/80 of 25 September 1980 fixing the export refunds on milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 253/ 10 Official Journal of the European Communities 26. 9 . 80 COMMISSION REGULATION (EEC) No 2447/80 of 25 September 1980 fixing the export refunds on milk and milk products  the need to avoid disturbances on the Community market ; and  the economic aspect of the proposed exports ; Whereas Article 3 ( 1 ) of Regulation (EEC) No 876/68 provides that when prices within the Community are being determined account should be taken of the ruling prices which are most favourable for exporta ­ tion, and that when prices in international trade are being determined particular account should be taken of : (a) prices ruling on third country markets ; (b) the most favourable prices in third countries of destination for third country imports ; (c) producer prices recorded in exporting third coun ­ tries, account being taken, where appropriate, of subsidies granted by those countries ; and (d) free-at-Community-frontier offer prices ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (*), as last amended by Regulation (EEC) No 1761 /78 (2), and in particular Article 17 (4) thereof, Having regard to the opinion of the Monetary Committee, Whereas Article 17 of Regulation (EEC) No 804/68 provides that the difference between prices in interna ­ tional trade for the products listed in Article 1 of that Regulation and prices for those products within the Community may be covered by an export refund ; Whereas Council Regulation (EEC) No 876/68 of 28 June 1968 laying down general rules for granting export refunds on milk and milk products and criteria for fixing the amount of such refunds (3), as amended by Regulation (EEC) No 2429/72 (4), provides that when the refunds on the products listed in Article 1 of Regulation (EEC) No 804/68 , exported in the natural state, are being fixed account must be taken of :  the existing situation and the future trend with regard to prices and availabilities of milk and milk products on the Community market and prices for milk and milk products in international trade ;  marketing costs and the most favourable transport charges from Community markets to ports or other points of export in the Community, as well as costs incurred in placing the goods on the market of the country of destination ;  the aims of the common organization of the market in milk and milk products which are to ensure equilibrium and the natural development of prices and trade on this market ; Whereas Article 4 of Regulation (EEC) No 876/68 provides that the world market situation or the specific requirements of certain markets may make it necessary to vary the refund on the products listed in Article 1 of Regulation (EEC) No 804/68 according to destination ; Whereas Article 5 ( 1 ) of Regulation (EEC) No 876/68 provides that the list of products on which export refunds are granted and the amount of such refunds should be fixed at least once every four weeks ; whereas the amount of the refund may, however, remain at the same level for more than four weeks : Whereas Article 2 of Commission Regulation (EEC) No 1098/68 of 27 July 1968 on detailed rules for the application of export refunds on milk and milk products (5), as last amended by Regulation (EEC) No 242/80 (6), provides that the refund on products falling within subheading 04.02 B is equal to the sum of two(') OJ No L 148, 28 . 6 . 1968, p. 13 . (2) OJ No L 204, 28 . 7. 1978, p. 6 . (&gt;) OJ No L 155, 3 . 7. 1968, p. 1 . (4) OJ No L 264, 23. 11 . 1972, p. 1 . (5 ) OJ No L 184, 29 . 7. 1968, p. 10 . (6) OJ No L 27, 2. 2. 1980, p. 27. 26. 9 . 80 Official Journal of the European Communities No L 253/ 11 use as feed in the country of destination were laid down in Regulation (EEC) No 2054/76 (3), as last amended by Regulation (EEC) No 2949/78 (4) ; Whereas the level of refund for cheeses is calculated for products intended for direct consumption ; whereas the cheese rinds and cheese wastes are not products intended for this purpose ; whereas, to avoid any confusion in interpretation, it should be specified that there will be no refund for these products which fall within heading No 04.04 ; Whereas it follows from applying these detailed rules to the present situation on the market in milk and milk products, and in particular to prices for these products within the Community and on the world market, that the refund should be as set out in the Annex hereto ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products, components, the first representing the quantity of milk products and the second representing the quan ­ tity of added sucrose ; whereas, however, the latter component applies only if the added sucrose was produced from beet or cane harvested within the Community ; Whereas for the products falling within subheading 04.02 B II a) or 04.02 B II b) 1 with a fat content not exceeding 9-5 % by weight, the first component referred to above is fixed for 100 kilograms of the whole product ; whereas, for the other products falling within subheading 04.02 B, this component is calcu ­ lated by multiplying the basic amount by the milk product content of the product in question ; whereas this basic amount is the refund on one kilogram of milk products contained in the product ; Whereas the second component is calculated by multi ­ plying the sucrose content of the product by the basic amount of the refund valid on the day of exportation for the products listed in Article 1 ( 1 ) (d) of Council Regulation (EEC) No 3330/74 of 19 December 1974 on the common organization of the market in sugar ( ! ), as last amended by Regulation (EEC) No 1396/78 (2) ; Whereas, if the refund system is to operate normally, refunds should be calculated on the following basis :  in the case of currencies which are maintained in relation to each other at any given moment within a band of 2-25 % , a rate of exchange based on their effective parity ;  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded for a given period in relation to the Community currencies referred to in the previous indent ; Whereas the special conditions concerning the payment of the refund for skimmed-milk powder for HAS ADOPTED THIS REGULATION : Article 1 1 . The export refunds referred to in Article 17 of Regulation (EEC) No 804/68 on products exported in the natural state shall be as set out in the Annex hereto . 2 . There shall be no refunds for exports to Zone E for products falling within heading Nos 04.01 , 04.02, 04.03 and 23.07 of the Common Customs Tariff. A rticle 2 This Regulation shall enter into force on 26 September 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 September 1980 . For the Commission . Finn GUNDELACH Vice-President ( ») OJ No L 359, 31 . 12. 1974, p. 1 . (2) OJ No L 170, 27. 6. 1978, p. 1 . (}) OJ No L 228, 20 . 8 . 1976, p. 17. (4 ) OJ No L 351 , 15 . 12. 1978, p. 26 . No L 253/12 Official Journal of the European Communities 26. 9. 80 ANNEX to the Commission Regulation of 25 September 1980 fixing the export refunds on milk and milk products OCT No Description Cod* ¢ Refund (in ECU/100 kg net weight unless otherwise indicated) 04.01 Milk and cream, fresh, not concentrated or sweetened : ex A. Other than whey, of a fat content, by weight, not exceeding 6 % (') : I. Yoghourt, kephir, curdled milk, buttermilk and other fermented or acidified milk : a) In immediate packings of a net capacity of two litres or less : ( 1 ) Of a fat content, by weight, not exceeding 1.5 ¢/ ¢ 0110 05 1-50 (2) Of a fat content, by weight, exceeding 1.5 ¢/ ¢ but not exceeding 3 °/e 0110 15 5-00 (3) Of a fat content, by weight, exceeding 3 ¢/ ¢ 0110 20 6-64 b) Other : (1 ) Of a fat content, by weight, not exceeding 1-5 ¢/ ¢ 0110 25 1-50 (2) Of a fat content, by weight, exceeding 1-5 ¢/ ¢ but not exceeding 3 °/ « 0110 35 5-00 (3 ) Of a fat content, by weight, exceeding 3 °/t 011040 664 n. Other : a) In immediate packings of a net capacity of two litres or less and of a fat content, by weight : 1 . Not exceeding 4 % : (aa) Of a fat content, by weight, not exceeding 1*5 % 0130 10 ISO (bb) Of a fat content, by weight, exceeding 1.5 % but not exceeding 3 % 0130 22 S'OO (cc) Of a fat content, by weight, exceeding 3 % 0130 31 6.64 2. Exceeding 4 % 014000 7-73 b) Other, of a fat content, by weight : 1 . Not exceeding 4 % : (aa) Of a fat content, by weight, not exceeding 1.5 % 0150 10 1.50 (bb) Of a fat content, by weight, exceeding 1-5 % but not exceeding 3 % 015021 5-00 (cc) Of a fat content, by weight, exceeding 3 % 015031 6-64 2. Exceeding 4 % 0160 00 7-73 26. 9. 80 Official Journal of the European Communities No L 253/ 13 CCT heading No Description ! ! Code j Rated (in ECU/100 kg net weight unless otherwier indicate^ 04.01 (cont'd) ex B. Other, excluding whey, of a fat content, by weight (1 ) : ex I. Exceeding 6 % but not exceeding 21 % : (a) Of a fat content, by weight, not exceeding 10 % (b) Of a fat content, by weight, exceeding 10 % but not exceeding 17 % (c) Of a fat content, by weight, exceeding 17 % II . Exceeding 21 % but not exceeding 45 % : (a) Of a fat content, by weight, not exceeding 35 % (b) Of a fat content, by weight, exceeding 35 % but not exceeding 39 */t (c) Of a fat content, by weight, exceeding 39 ¢/ ¢ III. More than 45 % : (a) Of a fat content, by weight, not exceeding 68 % (b) Of a fat content, by weight, exceeding 68 % but not exceeding 80 % (c) Of a fat content, by weight, exceeding 80 % 0200 05 020011 0200 21 030012 ¢ 0300 13 0300 20 1 040011 0400 22 0400 30 13.15 21-84 34-00 40-95 65-27 72-22 82-65 122-61 143-46 04.02 Milk and cream, preserved, concentrated or sweetened : A. Not containing added sugar (*) : II. Milk and cream, in powder or granules : a) In immediate packings of a net capacity of 2-5 kilograms or less and of a fat content, by weight : 1 . Not exceeding 1.5 % 2. Exceeding 1.5 % but not exceeding 27 % : (aa) Of a fat content, by weight, not exceeding 11 % (bb) Of a fat content, by weight, exceeding 11 % but not exceeding 17 % (cc) Of a fat content, by weight, exceeding 17 % but not exceeding 25% (dd) Of a fat content, by weight, exceeding 25 % 3. Exceeding 27 % but not exceeding 29 % 0620 00 0720 00 0720 20 1 0720 30 0720 40 0820 00 30-00 30.00 70-91 77-93 87-00 89-13 26. 9. 80No L 253/ 14 Official Journal of the European Communities CCT heading No Description Code Refund (in ECU/100 kg net weight unless otherwise indicated) 04.02 (cont'd) 4. Exceeding 29 % : (aa) Of a fat content, by weight, not exceeding 41 % (bb) Of a fat content, by weight, exceeding 41 % but not exceeding 45 % (cc) Of a fat content, by weight, exceeding 45 % but not exceeding 59 % (dd) Of a fat content, by weight, exceeding 59 % but not exceeding 69 % (ee) Of a fat content, by weight, exceeding 69 % but not exceeding 79 % (ff) Of a fat content, by weight, exceeding 79 % b) Other, of a fat weight content : 1 . Not exceeding 1.5 % 2. Exceeding 1-5 % but not exceeding 27 %&gt; : (aa) Of a fat content, by weight, not exceeding 11 % (bb) Of a fat content, by weight, exceeding 11 % but not exceeding 17 % (cc) Of a fat content, by weight, exceeding 17 % but not exceeding 25% (dd) Of a fat content, by weight, exceeding 25 % 3 . Exceeding 27 % but not exceeding 29 % 4. Exceeding 29 % : (aa) Of a fat content, by weight, not exceeding 41 % (bb) Of a fat content, by weight, exceeding 41 % but not exceeding 45% (cc) Of a fat content, by weight, exceeding 45 % but not exceeding 59% (dd) Of a fat content, by weight, exceeding 59 % but not exceeding 69 % (ee) Of a fat content, by weight, exceeding 69 % but not exceeding 79 % (ff) Of a fat content, by weight, exceeding 79 % III. Milk and cream, other than in powder or granules : a ) In immediate packings of a net content of 2-5 kg or less and of a non-fat content by weight not exceeding 11 ¢/ ¢ : 1 . Of a fat content, by weight, not exceeding 8-9 °/o and of a lactic dry matter content : (aa) Of less than 15 ¢/ ¢ and of a fat content : ( 11) Not exceeding 3 ¢/ ¢, by weight (22) Exceeding 3 ¢/ ¢, by weight 0920 10 0920 30 0920 40 0920 50 0920 60 0920 70 1020 00 1120 10 1120 20 1120 30 1120 40 1220 00 132010 1320 30 1320 40 1320 50 1320 60 1320 70 1420 12 1420 22 91.13 102-58 10649 120-02 129-76 139-50 30-00 30-00 70-91 77-93 87-00 89-13 91-13 102-58 106-49 120-02 129-76 139-50 6-64 26. 9. 80 Official Journal of the European Communities No L 253/ 15 CCT heading No Description Code Ref und (in ECU/100 kg net v eight unless &lt; therwise indicated) 04.02 (cont'd) 1420 50 1420 60 1420 70 1520 10 1520 20 15-66 20-77 18-36 24-64 (bb) Of 15 %&gt; or more and of a fat content : ( 11 ) Not exceeding 3 %, by weight (22) Exceeding 3 °/o, by weight, but not exceeding 7-4 %&gt; (33 ) Exceeding 7-4 °/o 2. Other, of a non fat lactic dry matter content : (aa) Of less than 15 °/ «, by weight (bb) Of 15 °/o or more, by weight b) Other, of a fat content, by weight : 1 . Not exceeding 45 % and of a non fat lactic dry matter content : ( aa) Of less than 15 °/o and of a fat content : ( 11 ) Not exceeding 3 °/o, by weight (22) Exceeding 3 °/o, by weight, but not exceeding 8-9 °/o (33 ) Exceeding 8-9 %&gt;, by weight, but not exceeding 11 °/o (44) Exceeding 11 %&gt;, by weight, but not exceeding 21 °/o (55) Exceeding 21 °/o, by weight, but not exceeding 39 °/o (66) Exceeding 39 °/o (bb) Of 15 °/o or more and of a fat content : ( 11 ) Not exceeding 3 %, by weight (22) Exceeding 3 %&gt;, by weight, but not exceeding 7-4 % (33 ) Exceeding 7-4 °/ «, by weight, but not exceeding 8-9 % (44) Exceeding 8-9 °/ » 2. Exceeding 45 °/ » 1620 70 1630 00 1630 10 1630 20 1630 30 1630 40 1630 50 1630 60 1630 70 1630 80 1720 00 6-64 1 8-36 23-58 40-95 72-22 15-66 20-77 24-64 82-65 0-30001 (4 ) If* B. Containing added sugar : I. Milk and cream, in powder or granules : ex b) Other, excluding whey : 1 . In immediate packings of a net capacity of 2-5 kilograms or less and of a fat content, by weight : aa) Not exceeding 1-5 °/o bb) Exceeding 1-5 °/o but not exceeding 27 °/o : ( 11 ) Of a fat content, by weight, not exceeding 11 % (22) Of a fat content, by weight, exceeding 11 °/o but not exceeding 17 °/o (33 ) Of a fat content, by weight, exceeding 17 °/o but not exceeding 25 % (44) Of a fat content, by weight, exceeding 25 % 0-3000 (4 ) per kg 2220 00 2320 10 2320 20 2320 30 2320 40 0-709 1 (4) per kg 0-7793 4 per kg 0-8700(4) per kg No L 253/16 Official Journal of the European Communities 26. 9. 80 CCT heading No Description Code Refund (in ECU/100 kg net weight unless otherwise indicated) 04.02 fcont'd) cc) Exceeding 27 ¢/ ¢ : ( 11 ) Of a fat content, by weight, not exceeding 41 % (22) Of a fat content, by weight, exceeding 41 °/ « 2 . Other, of a fat content, by weight : aa) Not exceeding 1-5 % bb) Exceeding 1-5 % but not exceeding 27 % : ( 11 ) Of a fat content, by weight, not exceeding 11 % (22) Of a fat content, by weight, exceeding 11 °/o but not exceeding 17 °/o (33) Of a fat content, by weight, exceeding 17 %&gt; but not exceeding 25 °/o (44) Of a fat content, by weight, exceeding 25 % cc) Exceeding 27 °/o : ( 11 ) Of a fat content, by weight, not exceeding 41 % (22) Of a fat content, by weight, exceeding 41 % ex II. Milk and cream, excluding whey other than in powder or granules : ex a) In immediate packings of a net capacity of 2-5 kg or less and of a fat content by weight not exceeding 9-5 °/o : ( 1 ) Of a fat content, by weight, not exceeding 6-9 % and of a non fat lactic dry matter content : (aa) Of less than 15 % and of a fat content : ( 11) Not exceeding 3 % , by weight (22) Exceeding 3 % , by weight (bb) Of 15 % or more (2) Of a fat content, by weight, exceeding 6-9 % and of a non fat lactic dry matter content, by weight, of 15 % or more b) Other, of a fat content, by weight : ex 1 . Not exceeding 45 % : (aa) Of a fat content by weight, not exceeding 6-9 % and of a non fat lactic dry matter content, by weight, of 15 % or more (bb) Of a fat content, by weight, exceeding 6-9 % but not exceeding 21 % and of a non fat lactic dry matter content, by weight, of 15 °/o or more 2420 10 2420 20 2520 00 2620 10 2620 20 2620 30 2620 40 2720 10 2720 20 2810 11 2810 12 2810 15 2810 20 2910 70 2910 76 0-8913 (4) per kg 1-0258 O per kg 0-3000 (*) per kg 0-3000 (&lt;) per kg 0-7091 (4) per kg 0-7793 (4) per kg 0-8700 O per kg 0-8913 (4) per kg 1-0258 (4) per kg per kg 0-0664 (*) per kg 13-25 (5) 25-52 (5) 13-25 (5) 25-52 (s) 26. 9. 80 Official Journal of the European Communities No L 253/17 CCT heading No Description Code Refund (in ECU/100 kg net weight unless otherwise indicated) 04.02 (cont'd) 04.03 (cc) Of a fat content by weight, exceeding 9-5 % but not exceeding 21 % and of a non fat lactic dry matter content, by weight, less than 15 % (dd) Of a fat content, by weight, exceeding 21 % but not exceeding 39 % (ee) Of a fat content, by weight, exceeding 39 % 2. Exceeding 45 % Butter : ex A. Of a fat content, by weight, not exceeding 85 % : (I) Of a fat content, by weight, of 62 % or more, but less than 78 % For exports to :  Zone C 1  Zone C 2  Other destinations (II) Of a fat content, by weight, of 78 % or more but less than 80 % For exports to :  Zone C 1  Zone C 2  Other destinations (III) Of a fat content, by weight, of 80 */o or more, but less than 82 °/o For exports to :  Zone C 1  Zone C 2  Other destinations (IV) Of a fat content, by weight, of 82 % or more For exports to :  Zone C 1  Zone C 2  Other destinations B. Other, of a fat content, by weight : (I) Not exceeding 99-5 % For exports to :  Zones C 1 and C 2  Other destinations 2910 80 2910 85 2910 90 3010 00 3110 03 3110 16 31 10 22 3110 32 3210 10 0-2010 ( «) pat kg 0.4095 ( «) per kg 0-7222 (4) per kt 0-8265 (4) per kg 75-61 75-61 75-61 95-12 95-12 95-12 97-56 97-56 97-56 100-00 100-00 100-00 92-02 100-00 No L 253/18 Official Journal of the European Communities 26. 9 . 80 CCT heading No Description Code Refund (in ECU/100 kg net weight unless otherwise indicated) 3210 2004.03 (cond't) ( II ) Exceeding 99.5 % For exports to :  Zones C 1 and C 2  Other destinations 121-25 130-24 04.04 Cheese and curd ( ¢) : ex A. Emmentaler and Gruyere, not grated or powdered 3800 40 II. Other : ( 1 ) Pieces packed in vacuum or in inert gas, of a net weight of less than 7-5 kg For exports to :  Zone D, Ceuta, Melilla and Andorra  Zone E  Canada  Liechtenstein and Switzerland  Austria  Other destinations 16-58 62-00 89-82 23-03 108-44 3800 60(2) Other For exports to :  Zone D, Ceuta, Melilla and Andorra  Zone E  Canada  Liechtenstein and Switzerland  Austria  Other destinations 16-58 89-82 23-03 108-44 4000 00ex C. Blue-veined cheese, not grated or powdered, other than Roquefort for exports to :  Austria  Zone D, Ceuta, Melilla and Andorra  Zone E  Canada  Other destination* 16.91 56-79 49-92 71-12 89-42 26. 9 . 80 Official Journal of the European Communities No L 253/ 19 OCT heading Ho I Description Code Refund (in ECU/100 kg net weight unless otherwise indicated) 04.04 (cont'd) D. Processed cheese, not grated or powdered : II. Other, of a fat content, by weight : a) Not exceeding 36 °/o and of a fat content, by weight, in the dry matter : ex 1 . Not exceeding 48 °/o and of a dry matter content, by weight : (aa) Of 27 e/o or more but less than 33 °/o for exports to :  Austria  Zone D, Ceuta, Melilla and Andorra  Zone E  Canada  Switzerland  Other destinations (bb) Of 33 °/o or more but less than 38 % for exports to :  Austria  Zone D, Ceuta, Melilla and Andorra  Zone E  Canada  Switzerland  Other destinations (cc) Of 38 e/ » or more but less than 43 °/o and of a fat content, by weight, in the dry matter : (11 ) Less than 20 %&gt; for exports to :  Austria  Zone D, Ceuta, Melilla and Andorra  Zone E  Canada  Switzerland  Other destinations (22) Of 20 % or more for exports to :  Austria  Zone D, Ceuta, Melilla and Andorra  Zone E  Canada  Switzerland  Other destinations (dd) Of 43 */ » or more and of a fat content, by weight, in the dry matter : ( 11 ) Less than 20 */o for exports to :  Austria  Zone D, Ceuta, Melilla and Andorra  Zone E  Canada  Switzerland  Other destinations 441005 4410 10 4410 20 4410 30 4410 40 2-08' 3-66 7-31 6-40 2-51 12-93 4-47 9-33 18-65 16-55 6-41 33-41 4-47 9-33 18-65 16-55 6-41 33-41 6-60 13-81 27-59 24-49 9-48 49-44 4-47 9-33 18-65 16-55 &lt;41 33-41 No L 253/20 Official Journal of die European Communities 26. 9. 80 OCT heading No Description Code Refund (in ECU/100 kg net weight unless otherwise indicated) 04.04 (cont'd) 4410 50 6-60 mi 27-59 24-49 9-48 49-44 4410 60 9.67 20-18 » 40-33 35-81 13-83 72-28 4510 10 (22) Of 20 % or more but less than 40 % for exports to :  Austria  Zone D, Ceuta, Melilla and Andorra  Zone E  Canada  Switzerland  Other destinations (33) Of 40 % or more for exports to :  Austria  Zone D, Ceuta, Melilla and Andorra  Zone E  Canada  Switzerland  Other destinations ex 2. Exceeding 48 % and of a dry matter content, by weight (aa) Of 33 % or more but less than 38 % for exports to :  Austria  Zone D, Ceuta, Melilla and Andorra  Zone E  Canada  Switzerland  Other destinations (bb) Of 38 % or more but less than 43 % for exports to :  Austria  Zone D, Ceuta, Melilla and Andorra  Zone E  Canada  Switzerland  Other destinations (cc) Of 43 % or more but less than 46 % for exports to :  Austria  Zone D, Ceuta, Melilla and Andorra  Zone E  Canada  Switzerland  Other destinations 4-47 9-33 18.65 16-55 6-41 33-41 4510 20 6-60 13-81 27-59 24-49 9-48 49-44 4510 30 9-67 20-18 40-33 35-81 13.83 72-28 26. 9. 80 Official Journal of the European Communities No L 253/21 car Wading No Description Code Refund (in ECU/100 kg net weight unless otherwise indicated) 04.04 (cont 'd) 4510 40 9-67 20.18 40-33 35-81 13-83 72-28' 4510 50 11-46 23.94 47-84 42-48 16-42 85-75 (dd) Of 46 % or more and of a fat content, by weight, in the dry matter : ( 11) Less than 55 % for exports to :  Austria  Zone D, Ceuta, Melilla and Andorra  Zone E  Canada  Switzerland  Other destinations (22) Of 55 % or more for exports to :  Austria  Zone D, Ceuta, Melilla and Andorra  Zone E  Canada  Switzerland  Other destinations b) Exceeding 36 % for exports to :  Austria  Zone D, Ceuta, Melilla and Andorra  Zone E  Canada  Switzerland  Other destinations E. Other : I. Not grated or powdered, of a fat content, by weight, not exceeding 40 % and a water content, calculated by weight, of the non-fatty matter : ex a) Not exceeding 47 % : 4610 00 11-46 23.94 47-84 42-48 16-42 85-75 4710 II( 1 ) Grana Padano, Parmigiano Reggiano for exports to : 139-819 139-89 118-48 110-79 139-89 4710 16  Zone D, Ceuta, Melilla and Andorra  Zone E  Canada  Switzerland  Other destinations (2) Fiore Sardo, Pecorino for exports to :  Zone D, Ceuta, Melilla and Andorra  Zone E  Canada  Switzerland  Other destinations (3 ) Other (excluding cheeses produced from whey), of a fat content, by weight, in the dry matter of 30% or more for exports to :  Zone D, Ceuta, Melilla and Andorra  Zone E  Canada   Switzerland  Other destination* 150-32 120-00 128-87 121-22 150-32 4710 22 100-00 85-19 93-67 85-98 100-00 No L 253/22 Official Journal ot the European Communities 26. 9. 80 OCT hoeding No Description Code Refund (in ECU/100 net weight unless otherwi* indicated) 04.04 (cont'd) \ I b) Exceeding 47 % but not exceeding 72 % : ex 1 . Cheddar of a fat content, by weight, in the dry matter of 48 % or more for exports to :  Austria  Zone D, Ceuta, Melilla and Andorra  Zone E  Canada  Switzerland  Other destinations ex 5 . Other, of a fat content, by weight, in the dry matter : (aa) Less than 5 % and of a content, by weight, in the dry matter of 32 °/o or more (excluding cheeses pro ­ duced from whey) for exports to :  Austria  Zone D, Ceuta, Melilla and Andorra  Zone E  Canada  Switzerland  Other destinations (bb) Of 5 % or more but less than 19 % and of a content, by weight, in the dry matter of 32 °/o or more (exclu ­ ding cheeses produced from whey) for exports to :  Austria  Zone D, Ceuta, Melilla and Andorra  Zone E  Canada  Switzerland  Other destinations (cc) Of 19 % or more but less than 39 % and of a water content, calculated by weight, of die non-fatty matter not exceeding 62 % (excluding cheeses produced from whey) for exports to :  Austria  Zone D, Ceuta, Melilla and Andorra  Zone E  Canada  Switzerland  Other destinations (dd) Of 39 % or more : (11 ) Asiago, Caciocavallo, Provolone, Ragusano for exports to :  Zone D, Ceuta, Melilla and Andorra  Zone E  Canada  Switzerland  Other destinations 4850 00 5120 12 5120 16 5120 22 5120 31 I I 16-02 28-22 66.38 50-08 19-34 101-07 7-62 15-94 31-83 27-89 4-82 41-71 8-84 18-49 36-92 32-49 5-32 65-56 10.65 22-25 44-44 39-27 5-72 79-98 38-41 140.00 120-78 42.66 140-00 26. 9. 80 Official Journal of the European Communities No L 253/23 Refund OCT heading No Description Code (in ECU/100 kg I net weight ; unless ohterwise | indicated) 04.04 (cont 'd) 5120 44 24-76 38-41 51-88 76-14 4-19 92-33 5120 54 42-29 38-41 44-58 65-99 4-19 78-80 5120 58 16.02 28-22 52-73 72-67 19-34 94-53 (22) Danbo, Edam, Fontal, Fontina, Fynbo, Gouda, Havarti, Maribo, SamsÃ ¸, Tilsit for exports to :  Austria  Zone D, Ceuta, Melilla and Andorra  Zone E  Canada  Switzerland  Other destinations [33) Butterkase, Esrom. Italico, Kernhem, Saint-Nec ­ taire, Saint-Paulin, Taleggio for exports to :  Austria  Zone D, Ceuta, Melilla and Andorra  Zone E  Canada  Switzerland  Other destinations 44) Cantal, Cheshire, Wensleydale, Lancashire, Dou ­ ble Gloucester for exports to :  Austria  Zone D, Ceuta, Melilla and Andorra  Zone E  Canada  Switzerland  Other destinations (55) Salted ricotta, of a fat content, by weight, of 30 % or more for exports to :  Zone E  Canada  Other destinations 66) Feta for exports to :  Zone D, Ceuta, Melilla and Andorra  Zone E  Canada  Switzerland  Jordan, Iraq, Iran, the Arabian Peninsula and Mediterranean countries except Zone D  Other destinations 77) Colby, Monterey for exports to :  Austria  Zone D, Ceuta, Melilla and Andorra  Zone E  Canada  Switzerland  Other destinations 5120 59 24-81 30-00 44-94 5120 82 20-99 (7) 41-95 C) 61-79 (7 ) 14-51 (7 ) 82-50 (7 ) 75-20 (7) 5120 83 16-02 28-22 52-73 72-67 19-34 94.53 No L 253/24 Official Journal of the European Communities 26. 9. 80 CCT Heading No Description Code Refund (in ECU/100 leg net weight unless otherwise indicated) 04.04 (cont'd) 5120 87 16-02 28-22 19-34 52-73 50-08 94-53 5120 92 24-76 38-41 51-88 76-14 4-19 92-33 (88) Other (excluding cheeses produced from whey), of a water content, calculated by weight, of the non-fatty matter : (aaa) Exceeding 47 % but not exceeding 52 % for exports to :  Austria  Zone D, Ceuta, Melilla and Andorra  Switzerland  Zone E  Canada  Other destinations 'bbb) Exceeding 52 % but not exceeding 62 % for exports to :  Austria  Zone D, Ceuta, Melilla and Andorra  Zone E  Canada  Switzerland  Other destinations ex (c) Exceeding 72 °/o (excluding cheeses produced from whey) : 1 . In immediate packings of a net capacity not exceeding 500 grams : ( aa) Cottage cheese of a fat content, by weight in the dry matter, not exceeding 25 % For exports to :  Austria  Zone D, Ceuta, Melilla and Andorra  Zone E  Canada  Switzerland and Liechtenstein  Other destinations (bb) Cream cheese of a water content, calculated by weight, of the non fatty matter, exceeding 77 % but not exceeding 81 °/o and of a fat content, by weight in the dry matter : ( 11 ) Of 60 °/o or more but less than 70 % For exports to :  Austria  Zone D, Ceuta, Melilla and Andorra  Zone E  Canada  Switzerland and Liechtenstein  Other destinations 5121 11 12-40 5121 20 21-80 26. 9. 80 Official Journal of the European Communities No L 253/25 CCT heading No Description Code Refund (in ECU/100 kg net weight unless otherwise indicated 04.04 5121 30 (cont'd) 27-50 5121 40 5121 50 5121 60 21-80 5121 70 (22) Of 70 %&gt; or more For exports to :  Austria  Zone D , Ceuta, Melilla and Andorra  Zone E  Canada  Switzerland and Liechtenstein  Other destinations (cc) Other 2. Other : (aa) Cottage cheese (bb ) Cream cheese of a water content, calculated by weight of the non-fatty matter, exceeding 77 % but not exceeding 81 % and of a fat content, by weight in the dry matter : ( 11 ) Of 60 % or more but less than 70 °/o For exports to :  Austria  Zone D, Ceuta, Melilla and Andorra  Zone E  Canada  Switzerland and Liechtenstein  Other destinations (22) Of 70 °/o or more For exports to :  Austria  Zone D, Ceuta, Melilla and Andorra  Zone E  Canada  Switzerland and Liechtenstein  Other destinations (cc) Other ex II . Other (excluding cheeses produced from whey) : ex a) Grated or powdered of a fat content, by weight, exceeding 20 % , of a lactose content, by weight, less than 5 % and of a dry matter content, by weight : ( 1 ) Of 60 °/o or more but less than 80 %&gt; for exports to :  Zone E  Canada  Other destinations (2) Of 80 °/o or more but less than 85 °/ « for exports to :  Zone E  Canada  Other destinations (3) Of 85 % or more but less than 95 ¢/ ¢ for exports to :  Zone E  Canada  Other destination* 27-50 5121 80 5310 05 29.11 37-50 52-19 5310 11 38-81 50-00 69-59 5310 22 41-24 53-12 73-94 No L 253/26 Official Journal of the European Communities 26. 9 . 80 CCT heading No CodeDescription Refund (in ECU/100 kg net weight unless otherwise indicated) 04.04 5310 31 (cont'd) (4) Of 95 % or more for exports to :  Zone E  Canada  Other destinations 46.09 59-38 82-63 23.07 Sweetened forage ; other preparations of a kind used in animal feeding : ex B. Other, containing starch, glucose or glucose syrup falling within sub ­ headings 17.02 B and 21.07 F II, or milk products : 5700 13 5700 23 5700 33 5700 42 5700 52 5700 62 9-60 12-60 15-60 ,18-60 21-60 I. Containing starch, or glucose or glucose syrup : a ) Containing no starch or containing 10 % or less, by weight, of starch : (3 ) Containing 50 °/o or more but less than 75 °/o, by weight, of milk products of which content of milk in powder or granules (excluding whey), by weight , is ( 8) : (aa) Less than 30 % (bb) 30 % or more but less than 40 % (cc) 40 % or more but less than 50 % (dd) 50 % or more but less than 60 % (ee) 60 % or more but less than 70 % (ff) 70 % or more (4) Containing 75 °/o or more, by weight, of milk products, of which content of milk in powder or granules (excluding whey), by weight, is (8) : (aa) Less than 30 % (bb) 30 % or more but less than 40 % (cc) 40 % or more but less than 50 % (dd) 50 % or more but less than 60 % (ee) 60 % or more but less than 70 % (ff) 70 % or more but less than 75 % (gg) 75 % or more but less than 80 % (hh) 80 % or more ( II) Containing no starch, glucose or glucose syrup, but containing milk products of which content of milk in powder or granules (excluding whey), by weight, is (8) : (a) 50 % or more but less than 60 % (b) 60 % or more but less than 70 % (c) 70 % or more but less than 80 % (d) 80 ¢/ ¢ or more 5800 13 5800 23 580032 5800 42 580052 5800 62 580072 5800 82 9-60 12-60 &gt;15-60 .18-60 21-60 23.10 24-60 5900 12 5900 22 590032 5900 42 15-60 18-60 21-60 24-60 26. 9 . 80 Official Journal of the European Communities No L 253/27 (*) When the product falling within this subheading is a mixture containing added whey and/or added lactose, no export refund shall be granted. When completing customs formalities, the applicant shall state on the declaration provided for this purpose, whether or not whey and/or lactose have been added to the product . (2) The weight of the added non-lactic matter and/or added lactose shall not be taken into account for the purpose of calculation of the fat content by weight. When the product falling within this subheading is a mixture containing added whey and/or added lactose, the added whey and/or added lactose shall not be taken into account in the calculation of the amount of refund. When completing customs formalities, the applicant shall state on the declaration provided for this purpose :  the actual content by weight of whey and/or lactose added per 100 kg of finished product, and, in particular,  the lactose content of the added whey. (4) The weight of added non-lactic matter and/or added lactose shall not be taken into account for the purpose of calculating the fat content, by weight. The refund per 100 kg of product falling within this subheading shall be equal to the sum of the following components : (a) the amount per kilogram shown, multiplied by the weight of the lactic part contained in 100 kg of product ; however, where whey and/or lactose have been added to the product, the amount per kilogram shown shall be multiplied by the weight of lactic part excluding the weight of added whey and/or added lactose, contained in 1 00 kg of product ; (b) a component calculated in accordance with the provisions of Article 2 (3) of Regulation (EEC) No 1098/68 . When completing customs formalities, the applicant shall state on the declaration provided for this purpose :  the actual content by weight of whey and/or lactose added per 100 kg of finished product, and, in particular,  the lactose content of the added whey. (5) The refund on 100 kg of product falling within this subheading is equal to the sum of the following elements : (a) the amount per 100 kg shown ; however, where whey and/or lactose have been added to the product, the amount per 100 kg shown shall be :  multiplied by the weight of the lactic part other than the added whey and/or added lactose contained in 100 kg of product, and then  divided by the weight of the lactic part contained in 1 00 kg of product ; (b) a component calculated in accordance with the provisions of Article 2 (3) of Regulation (EEC) No 1098/68 . When completing customs formalities, the applicant shall state on the declaration provided for this purpose :  the actual content by weight of whey and/or lactose added per 100 kg of finished product, and, in particular,  the lactose content of the added whey. (6) No refund shall be applicable to cheese rinds and cheese wastes falling within heading No 04.04 of the Common Customs Tariff. Products unfit as such for human consumption shall be regarded as cheese wastes . This amount applies to the net weight, minus the weight of the brine. (8) When completing customs formalities, the applicant shall state on the declaration provided for this purpose :  the skimmed-milk powder content, by weight,  the content by weight of the added whey and/or lactose, and  the lactose content of the added whey per 100 kg of finished product. N.B. :  Zones A, B, C, D and E are those defined in Regulation (EEC) No 1098/68 , as last amended by Regulation (EEC) No 242/80.  'Countries of the Arabian Peninsula' are to be understood in the sense of this Regulation as the following countries situ ­ ated in the Arabian Peninsula and the territories there connccted : Saudi Arabia, Bahrain, Qatar, Kuwait, Sultanate of Oman, Union of Arab Emirates (Abu Dhabi , Dubai , Sharjah, Ajman, Umm al Qawain, Fujairah, Ras al Khaimah), Yemen Arab Republic (Yemen North) and People's Democratic Republic of Yemen (Yemen South). The weight of non-milk fat should be disregarded for the purposes of calculating fat content, by weight.